The Honorable Steve Faris State Senator 29476 Highway 67 Malvern, Arkansas 72104-6833
Dear Senator Faris:
I am writing in response to your request for an opinion on the following:
Would Lake Hamilton qualify as a "navigable stream" for purposes of A.C.A. § 14-56-413?
Section 14-56-413 of the Arkansas Code sets the territorial planning jurisdiction of city councils, dependent in some instances on whether the cities are "situated on navigable streams."
RESPONSE
I regret that I am unable to offer an official Attorney General's Opinion on this matter. The question of whether Lake Hamilton is a "navigable stream" for purposes of A.C.A. § 14-56-413 is a question of fact that this office cannot answer. It may only be resolved by a factfinder with full access to the relevant evidence, testimony, and information.
With respect to the test for navigability, I have enclosed Ops. Att'y Gen. 89-103 and 92-193 for your convenience. I can also direct you to two court cases discussing whether Lake Hamilton is navigable in certain contexts. See Land and Lake Tours, Inc. v. Lewis, 738 F.2d 691 (8th Cir. 1984) (Lake Hamilton is navigable for the purposes of Congress' power under the Commerce Clause); and Dunham v. Demaine, 559 F. Supp. 224
(E.D. Ark. 1983) (Lake Hamilton is not navigable for the purposes of admiralty jurisdiction). Judicial clarification appears warranted.
Assistant Attorney General Joel DiPippa prepared the foregoing opinion, which I hereby approve.
Sincerely,
DUSTIN McDANIEL Attorney General